—Order unanimously affirmed without costs. Memorandum: The parties’ conflicting accounts of the *1069terms of the oral agreement raised questions of fact for Supreme Court to resolve. “On a bench trial, the decision of the fact-finding court should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses (Nightingale Rest. Corp. v Shak Food Corp., 155 AD2d 297 [, lv denied 76 NY2d 702])” (Claridge Gardens v Menotti, 160 AD2d 544, 544-545). The evidence supports the court’s determination with respect to the terms of the parties’ agreement.
We have considered defendants’ remaining contentions and conclude that they are lacking in merit. (Appeal from Order of Supreme Court, Erie County, Roberts, J.H.O.—Contract.) Present—Green, J. P., Pine, Wisner, Callahan and Fallon, JJ.